

	

		II

		109th CONGRESS

		2d Session

		S. 2664

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2006

			Mr. Baucus (for himself,

			 Mrs. Lincoln, and

			 Mr. Conrad) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  improve access to pharmacies under part D.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Pharmacy Access Improvement

			 (PhAIm) Act of 2006.

		2.Strengthening

			 standards for access to pharmacies

			(a)In

			 generalSection

			 1860D–4(b)(1)(C) of the Social Security Act (42 U.S.C. 1395w–104(b)(1)(C)) is

			 amended—

				(1)in clause

			 (i)—

					(A)by inserting

			 that are accessible to the general public (not including closed

			 pharmacies, such as pharmacies that dispense drugs by mail order only or are

			 located in a hospital or nursing home, except that a closed pharmacy shall be

			 included if the pharmacy is operated by the Indian Health Service, an Indian

			 tribe or tribal organization, or an urban Indian organization (as defined in

			 section 4 of the Indian Health Care Improvement Act)) after

			 sufficient number of pharmacies; and

					(B)by striking

			 (other than by mail order); and

					(2)in clause (ii),

			 by adding at the end the following new sentence: If the PDP sponsor of a

			 prescription drug plan designates in-network pharmacies as either preferred or

			 non-preferred pharmacies (or any designation other than preferred or any other

			 distinction between or among pharmacies with respect to participation status),

			 only in-network preferred pharmacies shall be counted in determining if the

			 requirements of such rules are met..

				(b)Expanding

			 participation by any willing pharmacySection 1860D–4(b)(1)(A) of

			 the Social Security Act (42 U.S.C. 1395w–104(b)(1)(A)) is amended—

				(1)by striking

			 Pharmacy.—A prescription drug plan and

			 inserting “Pharmacy.—

					

						(i)In

				generalSubject to clause (ii), a prescription drug

				plan

						;

				(2)in clause (i), as

			 added by paragraph (1), by adding at the end the following new sentence:

			 A previous refusal by a pharmacy of an offer to participate, or the

			 expiration of such an offer, shall not be grounds to exclude a pharmacy from

			 participation under this subparagraph.; and

				(3)by adding at the

			 end the following new clause:

					

						(ii)Participation

				of 340B entities

							(I)In

				generalA prescription drug plan shall not exclude a pharmacy

				from participation solely on the basis that such pharmacy is a covered entity

				under section 340B of the Public Health Service Act.

							(II)Reasonable

				terms and conditions for 340B entitiesIn the case of a pharmacy

				that is a covered entity under such section 340B, if such an entity requests

				that the terms and conditions of the appropriate version (as determined by the

				Secretary) of the Model Safety Net Pharmacy Addendum to Pharmacy Contract apply

				to a contract to dispense covered part D drugs under such plan, subject to

				subclause (III), the terms and conditions of such Contract shall be the terms

				and conditions for participation of such pharmacy under clause (i).

							(III)Permitting

				waiver of cost-sharingIn the case of a pharmacy that is a

				covered entity under such section 340B, if such an entity requests that the

				terms and conditions of a contract to dispense covered part D drugs under such

				plan permit the pharmacy to waive or reduce cost-sharing under this part,

				consistent with the requirements of section 1128B(b)(3)(G), such permission

				shall be included in the terms and conditions for participation of such

				pharmacy under clause

				(i).

							.

				(c)Strengthening

			 convenient access standardsSection 1860D–4(b)(1)(C) of the

			 Social Security Act (42 U.S.C. 1395w–104(b)(1)(C)) is amended by striking

			 clause (iv) and inserting the following new clauses:

				

					(iv)Convenient

				access in long-term care facilitiesSuch rules shall include

				standards with respect to access for enrollees who are residing in long-term

				care facilities to ensure that such enrollees have access to a long-term care

				network pharmacy.

					(v)Convenient

				access to pharmacies serving IndiansSuch rules may include

				standards with respect to access for enrollees to pharmacies operated by the

				Indian Health Service, Indian tribes and tribal organizations, and urban Indian

				organizations (as defined in section 4 of the Indian Health Care Improvement

				Act.

					.

			(d)Reference to

			 provisions relating to reasonable dispensing feesSection

			 1860D–4(b) of the Social Security Act (42 U.S.C. 1395w–104(b)) is amended by

			 adding at the end the following new paragraph:

				

					(4)Reference to

				reasonable dispensing fee provisionsFor provisions relating to

				reasonable dispensing fees, see section

				1860D–12(b)(7).

					.

			(e)Effective

			 dateThe amendments made by this section shall apply to plan

			 years beginning on or after January 1, 2007.

			3.Prompt payment

			 by prescription drug plans and MA–PD plans under part D

			(a)Prompt payment

			 by prescription drug plansSection 1860D–12(b) of the Social

			 Security Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the

			 following new paragraph:

				

					(4)Prompt payment

				of clean claims

						(A)Prompt

				payment

							(i)In

				generalEach contract entered into with a PDP sponsor under this

				section with respect to a prescription drug plan offered by such sponsor shall

				provide that payment shall be issued, mailed, or otherwise transmitted with

				respect to all clean claims submitted by pharmacies (other than pharmacies that

				dispense drugs by mail order only or are located in, or contract with, a

				long-term care facility) under this part within the applicable number of

				calendar days after the date on which the claim is received.

							(ii)Clean claim

				definedIn this paragraph, the term clean claim

				means a claim that has no defect or impropriety (including any lack of any

				required substantiating documentation) or particular circumstance requiring

				special treatment that prevents timely payment from being made on the claim

				under this part.

							(B)Applicable

				number of calendar days definedIn this paragraph, the term

				applicable number of calendar days means—

							(i)with respect to

				claims submitted electronically, 14 days; and

							(ii)with respect to

				claims submitted otherwise, 30 days.

							(C)Interest

				paymentIf payment is not issued, mailed, or otherwise

				transmitted within the applicable number of calendar days (as defined in

				subparagraph (B)) after a clean claim is received, interest shall be paid at a

				rate equal to the weighted average of interest on 3-month marketable Treasury

				securities determined for such period, increased by 0.1 percentage point for

				the period beginning on the day after the required payment date and ending on

				the date on which payment is made. Interest amounts paid under this

				subparagraph shall not be counted against the administrative costs of a

				prescription drug plan.

						(D)Procedures

				involving claims

							(i)In

				generalA contract entered into with a PDP sponsor under this

				section with respect to a prescription drug plan offered by such sponsor shall

				provide that, not later than 10 days after the date on which a clean claim is

				submitted, the PDP sponsor shall provide the claimant with a notice that

				acknowledges receipt of the claim by such sponsor. Such notice shall be

				considered to have been provided on the date on which the notice is mailed or

				electronically transferred.

							(ii)Claim deemed

				to be cleanA claim is deemed to be a clean claim if the PDP

				sponsor involved does not provide notice to the claimant of any deficiency in

				the claim within 10 days of the date on which the claim is submitted.

							(iii)Claim

				determined to not be a clean claim

								(I)In

				generalIf a PDP sponsor determines that a submitted claim is not

				a clean claim, the PDP sponsor shall, not later than the end of the period

				described in clause (ii), notify the claimant of such determination. Such

				notification shall specify all defects or improprieties in the claim and shall

				list all additional information or documents necessary for the proper

				processing and payment of the claim.

								(II)Determination

				after submission of additional informationA claim is deemed to

				be a clean claim under this paragraph if the PDP sponsor involved does not

				provide notice to the claimant of any defect or impropriety in the claim within

				10 days of the date on which additional information is received under subclause

				(I).

								(III)Payment of

				clean portion of a claimA PDP sponsor shall, as appropriate, pay

				any portion of a claim that would be a clean claim but for a defect or

				impropriety in a separate portion of the claim in accordance with subparagraph

				(A).

								(iv)Obligation to

				payA claim submitted to a PDP sponsor that is not paid or

				contested by the provider within the applicable number of days (as defined in

				subparagraph (B)) shall be deemed to be a clean claim and shall be paid by the

				PDP sponsor in accordance with subparagraph (A).

							(v)Date of Payment

				of ClaimPayment of a clean claim under such subparagraph is

				considered to have been made on the date on which—

								(I)with respect to

				claims paid electronically, the payment is transferred; and

								(II)with respect to

				claims paid otherwise, the payment is submitted to the United States Postal

				Service or common carrier for delivery.

								(E)Electronic

				transfer of fundsA PDP sponsor shall pay all clean claims

				submitted electronically by electronic transfer of funds if the pharmacy so

				requests or has so requested previously.

						(F)Private Right

				of Action

							(i)In

				generalNothing in this paragraph shall be construed to prohibit

				or limit a claim or action not covered by the subject matter of this section

				that any individual or organization has against a provider or a PDP

				sponsor.

							(ii)Anti-RetaliationConsistent

				with applicable Federal or State law, a PDP sponsor shall not retaliate against

				an individual or provider for exercising a right of action under this

				subparagraph.

							.

			(b)Prompt payment

			 by MA–PD plansSection 1857(f) of the Social Security Act (42

			 U.S.C. 1395w–27) is amended by adding at the end the following new

			 paragraph:

				

					(3)Incorporation

				of certain prescription drug plan contract requirementsThe

				following provisions shall apply to contracts with a Medicare Advantage

				organization in the same manner as they apply to contracts with a PDP sponsor

				offering a prescription drug plan under part D:

						(A)Prompt

				paymentSection

				1860D–12(b)(4).

						.

			(c)Effective

			 dateThe amendments made by this section shall apply to plan

			 years beginning on or after January 1, 2007.

			4.Medicare part D

			 informational resources and customer service

			(a)Health and

			 Human Services pharmacy hotlineThe Secretary of Health and Human

			 Services shall—

				(1)establish a

			 toll-free telephone number that is dedicated to providing information regarding

			 the Medicare prescription drug benefit under part D of title XVIII of the

			 Social Security Act to pharmacists and pharmacy staff; and

				(2)staff such

			 telephone number in order to ensure that the toll-free number is available to

			 answer calls 24-hours each day.

				(b)Customer

			 service provided by prescription drug plans and MA–PD plans

				(1)In

			 generalSection 1860D–4 of the Social Security Act (42 U.S.C.

			 1395w–104) is amended by adding at the end the following new subsection:

					

						(l)Customer

				Service

							(1)Pharmacy

				hotlineA PDP sponsor of a prescription drug plan shall—

								(A)establish a

				toll-free telephone number that is dedicated to providing information regarding

				the plan to pharmacists and pharmacy staff; and

								(B)staff such

				telephone number in order to ensure compliance with customer service standards

				(as established by the Secretary).

								(2)Physician and

				provider hotlineA PDP sponsor of a prescription drug plan

				shall—

								(A)establish a

				toll-free telephone number that is dedicated to providing information regarding

				the plan to physicians and providers; and

								(B)staff such

				telephone number in order to ensure compliance with customer service standards

				(as established by the

				Secretary).

								.

				(2)Effective

			 dateThe amendments made by this subsection shall apply to plan

			 years beginning on or after January 1, 2007.

				5.Transaction

			 standards for prescription drug plans and MA–PD plans

			(a)In

			 generalSection 1860D–4(b)(2) of the Social Security Act is

			 amended—

				(1)in subparagraph

			 (A)—

					(A)by striking

			 In

			 general.—The PDP and inserting “In general.—

						

							(i)Standardized

				technology for benefit accessSubject to subsection (m), the

				PDP

							;

				and

					(B)by adding at the

			 end the following new clause:

						

							(ii)Standardized

				technology for communications and transactionsThe PDP sponsor of

				a prescription drug plan shall utilize standardized technology for any

				communication or transaction (including a billing or coding transaction)

				occurring between such plan and a participating

				pharmacy.

							;

				and

					(2)by amending

			 subparagraph (B) to read as follows:

					

						(B)StandardsThe

				card or technology required under subparagraph (A) shall comply with the most

				recent standards adopted by the Secretary under section

				1173(c).

						.

				(b)Effective

			 dateThe amendments made by subsection (a) shall apply to cards

			 issued, and communications or transactions conducted, on or after the date that

			 is 60 days after the date of enactment of this Act.

			6.Restrictions on

			 pharmacy co-branding by prescription drug plans and MA–PD Plans

			(a)In

			 generalSection 1860D–4 of

			 the Social Security Act (42 U.S.C. 1395w–104), as amended by section 4(b), is

			 amended by adding at the end the following new subsection:

				

					(m)Co-branding

						(1)Prohibition of

				co-branding on prescription drug cardA card that is issued under subsection

				(b)(2)(A) for use under a prescription drug plan offered by a PDP sponsor shall

				not display the name, brand, logo, or trademark of any pharmacy.

						(2)Marketing

				materialsMarketing materials distributed by a PDP sponsor that

				has a co-branding relationship with a pharmacy with respect to such a plan

				shall include a disclaimer in large, off-set, bold-face type of the following:

				Other pharmacies are also available in our

				network.

						.

			(b)Effective

			 dateThe amendments made by

			 this section shall apply to cards and marketing materials distributed on or

			 after the date that is 60 days after the date of enactment of this Act.

			7.Submission of

			 claims by pharmacies located in or contracting with long-term care

			 facilities

			(a)Submission of

			 claims by pharmacies located in or contracting with long-term care

			 facilities

				(1)Submission of

			 claims to prescription drug plansSection 1860D–12(b) of the

			 Social Security Act (42 U.S.C. 1395w–112(b)), as amended by section 3(a), is

			 amended by adding at the end the following new paragraph:

					

						(5)Submission of

				claims by pharmacies located in or contracting with long-term care

				facilitiesEach contract entered into with a PDP sponsor under

				this section with respect to a prescription drug plan offered by such sponsor

				shall provide that a pharmacy located in, or having a contract with, a

				long-term care facility shall have not less than 30 days (but not more than 90

				days) to submit claims to the sponsor for reimbursement under the

				plan.

						.

				(2)Submission of

			 claims to MA–PD plansSection 1857(f)(3) of the Social Security

			 Act, as added by section 3(b), is amended by adding at the end the following

			 new subparagraph:

					

						(B)Submission of

				claims by pharmacies located in or contracting with long-term care

				facilitiesSection

				1860D–12(b)(5).

						.

				(b)Effective

			 dateThe amendments made by this section shall apply to plan

			 years beginning on or after January 1, 2007.

			8.Assuring

			 pharmacy access by requiring reasonable payment of pharmacies

			(a)Reasonable

			 dispensing fees required

				(1)Requirement for

			 prescription drug plansSection 1860D–12(b) of the Social

			 Security Act (42 U.S.C. 1395w–104(b)(1)), as amended by section 7(a)(1), is

			 amended by adding at the end the following new paragraph:

					

						(6)Reasonable

				dispensing fees required

							(A)Reasonable

				dispensing fee requiredIn the case of plan years beginning on or

				after January 1, 2009, subject to subparagraph (E), each contract entered into

				with a PDP sponsor under this section with respect to a prescription drug plan

				offered by such sponsor shall provide that such sponsor shall pay a reasonable

				dispensing fee (as determined under subparagraph (B)) for covered part D drugs

				dispensed through a participating pharmacy (other than such a pharmacy that

				dispenses drugs by mail order only or is located in, or contracts with, a

				long-term care facility).

							(B)Establishment

				of reasonable dispensing fees for prescription drug plans

								(i)In

				generalThe Secretary shall establish, on an expedited basis and

				using a negotiated rulemaking process under subchapter III of chapter 5 of

				title 5, United States Code, reasonable dispensing fees for covered part D

				drugs dispensed through participating pharmacies.

								(ii)Consideration

				of OIG recommendationsIn establishing such reasonable dispensing

				fees, the Secretary shall consider the recommendations included in the report

				submitted under section 8(b)(2) of the Pharmacy Access Improvement (PhAIm) Act of

				2006 with respect to the geographic area in which a prescription

				drug plan is offered, including any adjustment recommended in such report for

				dispensing an extended supply of a covered part D drug.

								(iii)Publication

				of noticeIn carrying out the rulemaking process under this

				subparagraph, the Secretary, after consultation with pharmacists, pharmacies

				(including long-term care, independent, chain, and mass market retail

				pharmacies), part D eligible individuals, beneficiary advocates, PDP sponsors

				of prescription drug plans, Medicare Advantage organizations offering MA–PD

				plans, and any other interested parties the Secretary determines appropriate,

				shall publish the notice provided under section 564(a) of title 5, United

				States Code, by not later than 60 days after the date of enactment of the

				Pharmacy Access Improvement (PhAIm) Act of

				2006.

								(iv)Target date

				for publication of ruleAs part of the notice provided under

				clause (iii), and for purposes of this subparagraph, the target date for

				publication (referred to in section 564(a)(5) of such title) shall be

				March 1, 2008.

								(v)Abbreviated

				period for submission of commentsIn applying section 564(c) of

				such title under this subparagraph, 15 days shall be substituted

				for 30 days.

								(vi)Appointment of

				negotiated rulemaking committee and facilitatorThe Secretary

				shall provide for—

									(I)the appointment

				of a negotiated rulemaking committee under section 565(a) of such title by not

				later than 20 days after the end of the comment period provided for under

				section 564(c) of such title (as shortened under clause (v)); and

									(II)the nomination

				of a facilitator under section 566(c) of such title by not later than 10 days

				after the date of appointment of the committee.

									(vii)Preliminary

				committee reportThe negotiated rulemaking committee appointed

				under clause (vi)(I) shall report to the Secretary, by not later than December

				1, 2007, regarding the committee’s progress on achieving a consensus with

				regard to the rulemaking proceeding and whether such consensus is likely to

				occur before 1 month before the target date for publication of the rule. If the

				committee reports that the committee has failed to make significant progress

				towards such consensus or is unlikely to reach such consensus by the target

				date, the Secretary may terminate such process and provide for the publication

				of a rule under this subsection through such other methods as the Secretary may

				provide.

								(viii)Final

				committee reportIf the committee is not terminated under clause

				(vii), the rulemaking committee shall submit a report containing a proposed

				rule by not later than 1 month before the target date of publication.

								(ix)Interim, final

				effectThe Secretary shall publish a rule under this subparagraph

				in the Federal Register by not later than the target date of publication. Such

				rule shall be effective and final immediately on an interim basis, but is

				subject to a change and revision after public notice and opportunity for a

				period (of not less than 60 days) for public comment. In connection with such

				rule, the Secretary shall specify the process for the timely review and

				approval of contracts with PDP sponsors of prescription drug plans to be

				certified as paying reasonable dispensing fees for covered part D drugs

				dispensed through participating pharmacies pursuant to such rules and

				consistent with this subparagraph.

								(x)Publication of

				rule after public commentThe Secretary shall provide for

				consideration of such comments and republication of such rule by not later than

				1 year after the target date of publication.

								(C)Annual

				reviewThe Secretary shall annually review the rule published

				under subparagraph (C) and revise such rule as appropriate based on the

				following considerations:

								(i)Any reasonable

				costs associated with a pharmacist’s time in—

									(I)checking for

				information about an individual’s coverage; and

									(II)performing

				necessary clinical review and quality assurance activities.

									(ii)Costs incurred

				by the pharmacist that are associated with—

									(I)the measurement

				or mixing of a covered part D drug;

									(II)filling the

				container for such a drug;

									(III)physically

				providing the completed prescription to an individual enrolled in such a

				plan;

									(IV)delivery;

									(V)special

				packaging;

									(VI)overhead related

				to the facility and its maintenance, and the equipment necessary to operate the

				pharmacy, including the salaries of pharmacists and other pharmacy workers;

				and

									(VII)geographic

				factors that impact operational costs.

									(iii)The reasonable

				variation in costs described in clause (ii) based on whether the pharmacist is

				dispensing a standard or extended supply of a covered part D drug.

								(iv)The annual

				National Industry-Specific Occupational Employment and Wage Estimates published

				by the Bureau of Labor Statistics of the Department of Labor, as determined

				with respect to pharmacists.

								(D)Special rule

				for plan year 2008In the case of the plan year beginning on

				January 1, 2008, subject to subparagraph (E), each contract entered into with a

				PDP sponsor under this section with respect to a prescription drug plan offered

				by such sponsor shall provide that such sponsor shall pay a reasonable

				dispensing fee for covered part D drugs dispensed through a participating

				pharmacy (other than such a pharmacy that dispenses drugs by mail order only or

				is located in, or contracts with, a long-term care facility) based on the

				following considerations:

								(i)Any reasonable

				costs associated with a pharmacist’s time in—

									(I)checking for

				information about an individual’s coverage; and

									(II)performing

				necessary clinical review and quality assurance activities.

									(ii)Costs incurred

				by the pharmacist that are associated with—

									(I)the measurement

				or mixing of a covered part D drug;

									(II)filling the

				container for such a drug;

									(III)physically

				providing the completed prescription to an individual enrolled in such a

				plan;

									(IV)delivery;

									(V)special

				packaging;

									(VI)overhead related

				to the facility and its maintenance, and the equipment necessary to operate the

				pharmacy, including the salaries of pharmacists and other pharmacy workers;

				and

									(VII)geographic

				factors that impact operational costs.

									(iii)The reasonable

				variation in costs described in clause (ii) based on whether the pharmacist is

				dispensing a standard or extended supply of a covered part D drug.

								(E)Minimum

				dispensing fees for participating pharmaciesIn the case of a PDP

				sponsor of a prescription drug plan that sets separate rates for in-network

				pharmacies based on whether the pharmacy is a preferred or non-preferred

				pharmacy (or any designation other than preferred or any other distinction

				between or among pharmacies with respect to participation status), the

				dispensing fee established by such sponsor for a participating pharmacy that is

				not so designated as a preferred or non-preferred pharmacy shall be at a rate

				that is not less than the rate at which the PDP sponsor reimburses such

				non-preferred

				pharmacies.

							.

				(2)Requirement for

			 MA–PD plansSection 1857(f)(3) of the Social Security Act, as

			 amended by section 7(a)(2), is amended by adding at the end the following new

			 subparagraph:

					

						(C)Reasonable

				dispensing fees requiredSection

				1860D–12(b)(6).

						.

				(b)OIG Study and

			 report on reasonable dispensing fees

				(1)StudyThe

			 Inspector General of the Department of Health and Human Services shall conduct

			 an analysis of the cost of dispensing covered part D drugs (as defined in

			 section 1860D–2(e) of the Social Security Act (42 U.S.C. 1395w–102(e)) under a

			 prescription drug plan under part D of title XVIII or an MA–PD plan under part

			 C of such title that takes into consideration the following:

					(A)Any reasonable

			 costs associated with a pharmacist’s time in—

						(i)checking for

			 information about an individual’s coverage; and

						(ii)performing

			 necessary clinical review and quality assurance activities.

						(B)Costs incurred by

			 the pharmacist that are associated with—

						(i)the

			 measurement or mixing of a covered part D drug;

						(ii)filling the

			 container for such a drug;

						(iii)physically

			 providing the completed prescription to an individual enrolled in such a

			 plan;

						(iv)delivery;

						(v)special

			 packaging;

						(vi)overhead related

			 to the facility and its maintenance, and the equipment necessary to operate the

			 pharmacy, including the salaries of pharmacists and other pharmacy workers;

			 and

						(vii)geographic

			 factors that impact operational costs.

						(C)The reasonable

			 variation in costs described in subparagraph (B) based on whether the

			 pharmacist is dispensing a standard or extended supply of a covered part D

			 drug.

					(D)The reasonable

			 variation in dispensing fees, taking into consideration the costs described in

			 subparagraphs (A), (B), and (C), that is sufficient to encourage the use of

			 covered generic alternative therapies.

					(2)ReportBy

			 not later than March 1, 2007, the Inspector General of the Department of Health

			 and Human Services shall submit a report to the Secretary of Health and Human

			 Services on the study conducted under paragraph (1). The report shall include

			 recommendations on the following:

					(A)What the minimum

			 reasonable dispensing fee should be with respect to a prescription drug plan

			 under part D of title XVIII or an MA–PD plan under part C of such title

			 determined with respect to the area in which such plan is offered, including

			 with respect to each PDP region (as determined under section 1860D–11(a)(2) of

			 the Social Security Act (42 U.S.C. 1395w–111(a)(2)) and each MA region (as

			 determined under section 1858(a) of such Act (42 U.S.C. 1395w–27(a)).

						(i)The

			 extent to which the dispensing fee described in subparagraph (A) can reasonably

			 be increased when an extended supply of a covered part D drug (as so defined)

			 is dispensed (depending on the number of days worth of such a drug being

			 supplied to the beneficiary).

						(c)Encouraging

			 utilization of generic drugsSection 1860D–4(b) of the Social

			 Security Act (42 U.S.C. 1395w–104(b)), as amended by section 2(d), is amended

			 by adding at the end the following new paragraph:

				

					(5)Encouraging

				utilization of generic drugsWith respect to prescriptions filled

				on or after January 1, 2008, the PDP sponsor of a prescription drug plan shall

				encourage generic utilization by paying an increased dispensing fee for generic

				drugs.

					.

			(d)Regular update

			 of Prescription Drug Pricing Standard required

				(1)Requirement for

			 prescription drug plansSection 1860D–12(b) of the Social

			 Security Act (42 U.S.C. 1395w–104(b)(1)), as amended by subsection (a), is

			 amended by adding at the end the following new paragraph:

					

						(7)Regular update

				of Prescription Drug Pricing StandardIf the PDP sponsor of a prescription drug

				plan uses a standard for reimbursement of pharmacies based on the cost of a

				drug, each contract entered into with such sponsor under this section with

				respect to the plan shall provide that the sponsor shall update such standard

				not less frequently than every 7 days, beginning with an initial update on

				January 1 of each year, to accurately reflect the market price of acquiring the

				drug.

						.

				(2)Requirement for

			 MA–PD plansSection 1857(f)(3) of the Social Security Act, as

			 amended by subsection (a)(2), is amended by adding at the end the following new

			 subparagraph:

					

						(D)Regular update

				of Prescription Drug Pricing StandardSection

				1860D–12(b)(7).

						.

				(3)Effective

			 dateThe amendments made by this subsection shall apply to plan

			 years beginning on or after January 1, 2007.

				

